          Case 2:16-cv-02891-APG-DJA Document 38 Filed 06/16/20 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 Tiyacte Harris,                                         Case No.: 2:16-cv-02891-APG-DJA

 4          Petitioner,                                 Order Granting Unopposed Motion for
                                                                 Extension of Time
 5 v.
                                                                         [ECF No. 37]
 6 Natalie Wood, et al.,

 7          Respondents.

 8         Petitioner having filed an unopposed motion for extension of time (first request) (ECF

 9 No. 37), and good cause appearing;

10         IT IS THEREFORE ORDERED that petitioner's unopposed motion for extension of time

11 (first request) (ECF No. 37) is GRANTED. Petitioner will have up to and including July 17,

12 2020, to file a third amended petition for a writ of habeas corpus.

13         Dated: June 16, 2020.

14

15
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
